Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, page 5, line 10; or paragraph [0032], line 9 of Publication US 2021/0229935, the provided reference number “106” has been changed to – 105 – which refers to “inner periphery (105) of the main body (101). Note that the reference “106” refers to “two jetting ports” as shown in Fig. 1. 
Reasons for Allowance
RE claim 1, the provided Japanese Publication JP 2017-217733 (see IDS) shows “a swirl-flow forming body, comprising: a main body (33, 312); an end face (33) that is formed at the main body and faces a target object (2) to which suction is applied; a hole (32) that opens on the end face; a jetting port (35) that is formed on an inner periphery (311) of the main body, the inner periphery facing the hole; a fluid passage (37) that allows fluid to be discharged into the hole via the jetting port so as to form a swirl flow a flange portion that is formed so as to protrude from the inner periphery, the flange portion allowing passage of fluid to which suction is applied by the negative pressure while preventing the fluid discharged via the jetting port from flowing out of the hole towards the target object.” 
RE claim 2, the provided Japanese Publication JP 2017-217733 (see IDS), as presented above, show the structural limitations, but does not specifically teach or suggest “a flange portion that is formed so as to protrude from the inner periphery, the flange portion allowing passage of fluid to which suction is applied by the negative pressure while preventing the fluid discharged via the jetting port from flowing out of the hole towards the target object.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references as listed in the PTO-892 are closely related to the instant application, but they lack the specific features as recited in the above claims 1 and 2.  
The assignee, HARMOTECT Co., LTD, of the instant application filed a series of “Bernoulli Effect or Principle” related applications: Iwasaka; Hitoshi ‘180, Iwasaka; Hitoshi ‘728, Iwasaka; Hitoshi ‘D530,352, ‘257, ‘748, ‘750, ‘749, and ‘045 displaying swirl flow forming body. Iwasaka; Hitoshi ‘881 also discloses an annular plate (117) with claws (1173) to hold the main body (see Figs. 15-19) of the instant application. 
	Li; Xin shows a sucking disc.
	Siniaguine; Oleg discloses a non-contact holder.
	Lee; Masahiro provides a plurality of vortex related applications. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651